DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Claim Objections
Claim 35 is objected to because of the following informalities:  in line 4, “the a” should be - - the - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20-21, 24-26, 28, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moura et al. (US 7834618) (“Moura”).
Claim 20: energizing a first winding of a motor with a constant current (FIG. 1A, 12; 35 is for “maintaining the current through the windings”);

determining a first commutation angle offset based upon the read encoder position while the first winding is energized with the constant current (FIG. 10; “ANGULAR POSITION”); 
using the determined first commutation angle offset with a second commutation angle offset to determine a third commutation angle offset (at least two rows in FIG. 10), 
where the third commutation angle offset is used to electronically re-zero the encoder or assign a location of the encoder (assign location of encoder from FIG. 10);
Claim 21: energizing a second winding (15) of the motor with a constant current (35 is for “maintaining the current through the windings”); 
reading the encoder position for the motor while the second winding is energized (FIG. 10); 
determining the second commutation angle offset based upon the read encoder position while the second winding is energized (FIG. 10; “ANGULAR POSITION”);
Claim 24: where the energizing of the first winding of the motor with the constant current is with a first current pattern (constant current), and the method further comprises: 
energizing the first winding of the motor with at least one different current pattern (assign location of encoder from FIG. 10); 
reading the encoder position(s) for the motor while the first winding is energized with the at least one different current pattern (FIG. 10); 
determining the first commutation angle offset based upon the read encoder positions (FIG. 10);
Claim 25: mechanically rotating a rotating portion of the encoder relative to a rotor of the motor to change the commutation third commutation angle offset (electromagnetic rotation or by hand);
Claim 26: mechanically rotating a stationary portion of the encoder relative to a stator of the motor to change the third commutation angle offset (electromagnetic rotation or by hand);

move a first driving element of the motor to a location based upon a predefined reading from the encoder (by hand or 27/35); 
adjust a robot arm to a predefined configuration (by hand or 27/35; 210/220/230);
Claim 36: subsequently applying a constant current to other terminals of the motor to move the motor and allow determining of the second commutation angle offset (for up or down FIG. 10).

Claim Rejections - 35 USC § 103
Claims 22, 28, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moura. Moura discloses all the limitations of the claims as discussed above.
Moura does not directly show:
Claim 22: where using the determined first and second commutation angle offsets to determine the third commutation angle offset comprises determining an average commutation angle offset, 
where the average commutation angle offset comprises the determined first and second commutation angle offsets, and 
using the average commutation angle offset as the third commutation angle offset to electronically re-zero the encoder or assign a location of the encoder;
Claim 28: couple a driven part of the robot arm to the first driving element of the motor;
Claim 32: where the using of the determined first commutation angle offset with the second commutation angle offset to determine the third commutation angle offset comprises determining an average of the determined first commutation angle offset with the second commutation angle offset;
Claim 33: where determining the average comprises averaging the first commutation angle offset and the second commutation angle offset with at least one other commutation angle offset;
Claim 34: determining a direction of the constant current from different directions and using the determined direction of the constant current to determine the first commutation angle offset.

Moura shows a similar device having:

where the average commutation angle offset comprises the determined first and second commutation angle offsets, and 
using the average commutation angle offset as the third commutation angle offset to electronically re-zero the encoder or assign a location of the encoder;
Claim 32: where the using of the determined first commutation angle offset with the second commutation angle offset to determine the third commutation angle offset comprises determining an average of the determined first commutation angle offset with the second commutation angle offset;
Claim 33: where determining the average comprises averaging the first commutation angle offset and the second commutation angle offset with at least one other commutation angle offset;
Claim 34: determining a direction of the constant current from different directions and using the determined direction of the constant current to determine the first commutation angle offset;
for the purpose of improving the efficiency of maintenance intervals of the motor and evaluating both eccentricity and orientation of the motor (column 1, line 23 to column 2, line 4).

Moura discloses providing “digital or analog outputs.” These outputs are able to be used by an operator to calculate averages and direction of the angle offset as claimed above.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moura as taught by Moura and include Moura’s similar device having:
Claim 22: where using the determined first and second commutation angle offsets to determine the third commutation angle offset comprises determining an average commutation angle offset, 

using the average commutation angle offset as the third commutation angle offset to electronically re-zero the encoder or assign a location of the encoder;
Claim 32: where the using of the determined first commutation angle offset with the second commutation angle offset to determine the third commutation angle offset comprises determining an average of the determined first commutation angle offset with the second commutation angle offset;
Claim 33: where determining the average comprises averaging the first commutation angle offset and the second commutation angle offset with at least one other commutation angle offset;
Claim 34: determining a direction of the constant current from different directions and using the determined direction of the constant current to determine the first commutation angle offset;
for the purpose of improving the efficiency of maintenance intervals of the motor and evaluating both eccentricity and orientation of the motor.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moura in view of Altendorf et al. (US 2003/0173919) (“Altendorf”). Moura discloses all the limitations of the claims as discussed above.
Moura does not directly show:
Claim 35: where the constant current is applied to two terminals of the motor, to energize windings of the motor with a wye-configured network and a delta-configured network, where [sic] the a first commutation angle offset is determined while the wye-configured network and a delta-configured network are energized.
Altendorf shows a similar device having:
Claim 35: where the constant current is applied to two terminals of the motor, to energize windings of the motor with a wye-configured network and a delta-configured network, where [sic] the a first commutation angle offset is determined while the wye-configured network and a delta-configured network are energized (paragraph [0015]);
for the purpose of more efficiently controlling the motor’s position. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moura as taught by Altendorf and include Altendorf’s similar device having:
Claim 35: where the constant current is applied to two terminals of the motor, to energize windings of the motor with a wye-configured network and a delta-configured network, where [sic] the a first commutation angle offset is determined while the wye-configured network and a delta-configured network are energized;
for the purpose of more efficiently controlling the motor’s position.

Allowable Subject Matter
Claims 10-15, 18-19, 23, and 31 are allowed.

Claim 27 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-22, 24-26, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Gerald McClain/Primary Examiner, Art Unit 3652